Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/350767, filed on 9 April 2014.


Drawings
The drawings were received on 22 October 2018.  These drawings are accepted.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Jones (US 2006/0147332 A1) is considered as the closest prior art.  Jones teaches to make a porous implant material with a randomized porosity (SUMMARY OF THE INVENTION, [0084]-[0099]).  Jones clearly envisions that the method includes a computer-readable storage medium (see [0085], [0102], BACKGROUND, etc).  Jones does not teach or fairly suggest the computer readable storage medium with instructions for a method of making a porous article including the model creation steps a thru e in order as claimed in claim 1. There is no description, for example, of skipping a number x of closest neighbor nodes prior to connecting neighbor nodes with struts.  The computer readable storage medium with instructions for the method of claim 1 is not taught or fairly suggested by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734